DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1, 2, 5, 6, 7, 9, 12, 14, 16, 17, 20, 22-27, 34 and 35 are pending and presented for examination.

Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(e). Certified copies of the priority documents have been received.

Claim Objections
Claim 14 and 25 are objected to because of the following informalities:  In claim 14 DNSSA is repeated twice. In claim 25 “step(i)” should read --step (i)--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, “the ratio” lacks antecedent basis, this should read --a ratio--. This is also true for the “the N/S/O” in claim 17.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “at least about 100”, and the claim also recites “at least about 400” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of compact prosecution “at least about 100 S/cm” is how the claim is being construed.
As to claims 24 and 25, it is indefinite if “the predetermined temperature” of claim 1 is being further limited or “a temperature” of claim 23. For purposes of compact prosecution “a temperature” and “the pre-determined temperature” are being construed as the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 7, 9, 12, 20, 23-26, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Conjugated polymer-mediated synthesis of sulfur- and nitrogen-doped carbon nanotubes as efficient anode materials for sodium ion batteries” to He et al. (hereinafter, “He at __”; cited and provided by applicants). Claims 34 and 35 are also rejected alternatively under 35 U.S.C. 103 as being unpatentable over He.
Regarding claims 1 and 23-25, He discloses a method of preparing a graphitic material (CNT, He at 2575) comprising a heating step consisting of heating a solid conducting polymer (Id.) to a predetermined temperature (900 C, Id.) to provide a solid phase conversion of the solid conducting polymer material into the graphitic material.
As to claim 2, the PANI nanotube is >70% of the material (Id.).
Turning to claim 5, the PANI CNT meets “bulk powder”.
As to claim 6, drying of ethanol as an organic solvent occurs (Id.).
With respect to claim 7, as drying occurs, a substrate must be inherently present, and it can be added onto a copper foil.
Turning to claim 9, aniline is monocyclic and contains N and S (Id.).
Concerning claim 12, the PANI contains S (Id.).
Regarding claim 20, no trace materials are disclosed so none are considered to be present.
With respect to claim 26, nitrogen is utilized (Id.).
With respect to claim 34, a CNT powder is produced having a heteroatom of N or S and is prepared by heating a solid conductive polymer material as discussed in the rejection of claim 1. The claim also requires “wherein the graphitic material is prepared by . . .” which renders the claim that of a product-by-process claim which is examined on the merits of the product not how it is made. While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) also MPEP 2113, et seq. As shown supra the product is known.
As to claim 35, the carbon nanotube is coated on a copper foil and has a S/N heteroatom present which is prepared by heating a solid conductive polymer material as discussed in the rejection of claim 1. The claim also requires “wherein the graphitic material is prepared by . . .” which renders the claim that of a product-by-process claim which is examined on the merits of the product not how it is made (supra).

Claims 1, 2, 5-7, 20, 23-26 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Helical Carbon and Graphite Films Prepared from Helical Poly(3,4-ethylenedioxythiophene) Films Synthesized by Electrochemical Polymerization in Chiral Nematic Liquid Crystals” to Matsushita et al. (hereinafter, “Matsushita at __”). Claim 35 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsushita.
Regarding claims 1 and 23-25, Matsushita discloses a method of preparing a graphitic material (graphite films or CNTs, Matsushita at “Abstract”) comprising a heating step consisting of heating a solid conducting polymer material (PEDOT, Matsushita at 1663 L col) to a predetermined temperature (800 C and can be further heated to 2600 C) to provide a solid phase conversion of the solid conducting polymer material into the graphitic material (Id.).
As to claim 2, PEDOT is more than 70% of the solid conducting polymer (Id.).
Concerning claim 5, the PEDOT is coated on as a film (Id.).
Turning to claims 6 and 7, solvent removal (MeCN) is performed via electrolysis on the film (Id.).
Regarding claim 20, no trace materials are disclosed so none are considered to be present.
With respect to claim 26, argon is utilized (Id.).
Concerning claim 35, a graphitic film on a substrate is disclosed (Id.) with a heteroatom of Cl (1660 L col) is produced via heating a graphitic material as laid out in the rejection of claim 1. The claim also requires “wherein the graphitic material is prepared by . . .” which renders the claim that of a product-by-process claim which is examined on the merits of the product not how it is made (supra).

Claims 1, 2, 5-7, 9, 12, 16, 20, 23-26 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Phosphorus and nitrogen-containing carbons obtained by the carbonization of conducting polyaniline complex with phosphites” to Bober et al. (hereinafter, “Bober at __”; cited and provided by applicants). Claim 34 is also rejected alternatively under 35 U.S.C. 103 as being unpatentable over Bober.
Regarding claims 1 and 23-25, Bober discloses a method of preparing a graphitic material (Bober at 446 R col) from a solid conducting polymer material (aniline, Bober at 444 L col), the method comprising a heating step consisting of heating the solid conducting polymer material to  a predetermined temperature (650 C, Id.) to provide a solid phase conversion of the solid conducting polymer material into the graphitic material.
As to claim 2, PANI represents at least 70% of the C (Bober at 445 L col).
Turning to claim 5, the PANI is coated on a silica gel (Bober at 444 L col).
With respect to claims 6 and 7, ethanol is removed from the PANI (Id.) and this is then coated onto a filter and lastly a silica gel (id.).
Turning to claims 9 and 12, aniline is monocyclic aryl monomer and P is added thereto.
Concerning claim 16, as no S is present the ratio is 0 which is less than 0.5.
Regarding claim 20, no trace materials are disclosed so none are considered to be present.
With respect to claim 26, nitrogen is utilized (Id.).
Turning to claim 34, Bober discloses a graphitic powder comprising a graphitic material which has a heteroatom (N/P) and the grapitic powder is prepared by heating a solid conducting polymer material as laid out in the rejection of claim 1 (Bober at 444 and 445 L col). The claim also requires “wherein the graphitic material is prepared by . . .” which renders the claim that of a product-by-process claim which is examined on the merits of the product not how it is made (supra).

Claims 1, 2, 5-7, 16, 20, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Characterization of porous carbonaceous materials derived from poly(phenylenebutadiynylene)s” to Kijima et al. (hereinafter “Kijima at __”; cited and provided by applicants).
Regarding claims 1 and 23-25, Kijima discloses a method of preparing a graphitic material (Kijima at 598) from a solid conducting polymer (PPB, Kijima at 596 L col) comprising a heating step consisting of heating to a pre-determined temperature (300-3000 C with many at 900 C, Kijima at “Table 2”) to provide a solid phase conversion of the solid conducting polymer material into the graphitic material (Kijima at 596 L col).
As to claim 2, at least 70% of the PPB is utilized (Id.) and subsequently cooled.
With respect to claim 5-7, THF is removed via drying and a thin film sample can be cast (Id.).
With respect to claim 16, as no S or N are present in the polymer the ratio is 0.

Regarding claim 20, no trace materials are disclosed so none are considered to be present.
	With respect to claim 22, 100 S/cm is possible (Kijima at “Fig. 7”).
	Concerning claim 26, flowing Ar is utilized (Kijima at 600 L col).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 12, 20, 23-27, 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9527742 to Choi et al. (hereinafter, “Choi at __”). Claim 27 is evidenced by “RAMAN SPECTROSCOPY OF GRAPHENE AND RELATED MATERIALS” to Childres et al. (hereinafter, “Childres at __”).
Regarding claims 1 and 23-25, Choi discloses a method of making a graphene sheet from a solid conductive polymer (polypyrrole, polyaniline, etc., these are a selection from a finite list and is as such prima facie obvious, see KSR v. Teleflex 550 US 398 (2007)) comprising heating to a pre-determined temperature (400-2000 C, 8:5-10) to convert the solid conductive polymer to the graphitic material (Choi at “Claim 10”, while a liquid crystal is firstly utilized, it is turned into a crystalline structure thusly meeting “solid” and coats the substrate/catalyst) and is thusly coated (6:18-7:21).
As to claim 2, th	e conductive polymer is at least 70% (5:60).
Turning to claims 5-7, drying of the coated polymer film to remove the solvent is disclosed (Choi at 6:66-7:5 and generally “Example 1”).
Turning to claims 9 and 12, aniline is monocyclic and contains N and S (See He rejection of these claims).
Regarding claim 20, no trace materials are disclosed so none are considered to be present.
Concerning claim 26, nitrogen flow is utilized (Id.).
As to claim 27, 1-15 layer graphene is disclosed (7:42-43) and the Examiner takes official notice that graphene has G, 2D, and D peaks (which per Childres means a G, 2D, and D peak all exist (Childres at 3)).
Turning to claim 35, Choi discloses a graphitic material coated on a substrate wherein the coating comprises a heteroatom (N/S as per He via the polyaniline) and wherein the graphitic material is prepared by heating a solid conducting polymer material (supra). The claim also requires “wherein the graphitic material is prepared by . . .” which renders the claim that of a product-by-process claim which is examined on the merits of the product not how it is made (supra).

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“ELECTRICAL PROPERTIES OF PYROLYZED POLYPYRROLONE FILM UNDER PRESSURE” to Mingjun et al. (hereinafter, “Mingjun at __”; cited and provided by applicants) discloses graphitization at 800-1200 C of an insulating (not conducting) polymer to make a conductive graphitic structure.

Allowable Subject Matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 14, none of the cited prior art either alone or in combination discloses or reasonably suggests utilizing DNNSA, MSA, CSA, TSA, or DBSA as the source for the graphitic material via heating at a predetermined temperature. MSA and DBSA are known in the general art to be surfactants but not sources of graphitic carbon as conductive polymer materials.
As to claim 17, none of the cited prior art either alone or in combination discloses a graphitic material from a solid conductive polymer having a N content of ~`-7%, S content of <~0.2% and a n O content of ~1-6%. Bober is the closest piece of prior art and it does not disclose any oxygen content nor can one be readily determined to either make obvious over or anticipate the claim.

Conclusion
Claims 1, 2, 5, 6, 7, 9, 12, 16, 20, 22-27, 34 and 35 are rejected. Claims 14 and 17 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759